DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021 and 12/29/2021, respectively, have been considered by the Examiner.

Priority
Examiner acknowledges that the instant application claims priority to the parent U.S. Application 16/241,263.  

Drawings
The drawings submitted on 04/21/2021 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 04/21/2021, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/27/2022, with respect to the amended limitations overcoming the prior art have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious “a distal section comprising a distal section diameter, wherein the distal section diameter is less than the proximal section diameter” (Claim 1, lines 7-8); “wherein the first shoulder gear defines a radial outer limit of the shoulder joint” (Claim 10, lines 29-30); “a proximal section comprising first and second motors disposed therein, and a distal section disposed distally of the proximal section” (Claim 16, lines 3-5). Applicant’s arguments concerning the closest prior art of Rockrohr, Glachet, and Gorman (see Remarks of 5/27/2022, pages 9-14) are persuasive. The above limitations are not disclosed or rendered obvious by the prior art; and to modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658